Citation Nr: 1614371	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-48 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected postoperative residuals of left arm cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1972 to December 1978.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2013, the Board denied service connection for a right shoulder disability and remanded the issue of service connection for a left shoulder disability for a VA examination with a medical opinion addressing the theory of secondary causation and secondary aggravation, and subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, the Agency of Original Jurisdiction (AOJ) provided the September 2013 VA examination with a medical opinion.  In October 2013, the appeal was readjudicated.  In consideration thereof, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

FINDINGS OF FACT

1.  There was no left shoulder injury or disease during service and chronic symptoms of left shoulder arthritis were not manifested during service.

2.  Symptoms of left shoulder arthritis have not been continuous since service separation, and left shoulder arthritis did not manifest to a compensable degree in the year following separation from service. 

3.  The left shoulder disability was manifested many years after service and is not causally or etiologically related to service.

4.  The left shoulder disability was not caused or permanently worsened beyond the normal progression by the service-connected postoperative residuals of the left arm cysts.  



CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability, to include as secondary to the service-connected postoperative residuals of the left arm cyst, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2008 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  

Although the April 2008 notice letter did not address the theory of secondary service connection, the October 2009 Statement of the Case and July 2013 Board decision cited to the applicable regulation for secondary service connection (i.e., 38 C.F.R. § 3.310).  The July 2013 Board decision styled the issue to include secondary service connection and advised that to "substantiate the secondary service connection theory of entitlement the Veteran must show that the residuals of left a cyst removal caused or aggravated the left shoulder arthritis" and remanded for opinions regarding secondary service connection (causation and aggravation).  An October 2013 Supplemental Statement of the Case also addressed the theory of secondary service connection and explained why the secondary service connection claim had been denied.  The representative has stated what is needed to establish secondary service connection, citing to 38 C.F.R. § 3.310 and advanced argument related to the theory of secondary service connection.  See, e.g., January 2016 Appellant's Post-Remand Brief.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, that a reasonable person would know what is necessary to substantiate a claim for secondary service connection for the left shoulder, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

Pursuant to the Board's remand directive, the AOJ provided the Veteran with a VA examination with a medical opinion in September 2013.  The VA examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered an accurate history of the left shoulder disability as provided through interview of the Veteran and review of the record, and performed a thorough examination; therefore, the VA examiner had adequate facts and data regarding the history and condition of the left shoulder disability when providing the medical opinion.  For these reasons, the Board finds that the VA examination report is adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with left shoulder impingement and left shoulder degenerative joint disease (i.e., arthritis).  See September 2013 VA examination report.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for Left Shoulder Disability

The Veteran contends that the current left shoulder disability, diagnosed as left shoulder impingement and degenerative joint disease, was caused by lifting and loading heavy weaponry and equipment while performing duties as an indirect fire infantryman in the U.S. Army.  He asserts that he has had left shoulder pain since 1977 (i.e., since service).  In the alternative, he asserts that the left shoulder disability was caused or permanently worsened beyond the normal progression by the service-connected postoperative residuals of a left arm cyst.  He seeks service connection on these bases.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of left shoulder injury or disease during service or chronic symptoms of left shoulder arthritis during service.  The service treatment records, which are complete, are absent of any report, complaint, diagnosis, or treatment for left shoulder problems or left shoulder arthritis.  On the July 1978 service report of medical history, the Veteran checked "No" when asked if he then had or had ever had arthritis, rheumatism, or bursitis, or a painful or "trick" shoulder.  At the August 1978 service separation examination, the upper extremities were clinically evaluated as normal.  On the December 1978 Statement of Medical Condition, the Veteran wrote only that he had undergone an internal hemorrhoid operation since the August 1978 service separation examination when asked to note any changes in medical condition and made no mention of any left shoulder problems.  

Because the service treatment records are complete, show treatment for three palpable masses (or lipomas) on the mid-upper left arm between the biceps and humerus without any notation of left shoulder problems, the upper extremities were clinically evaluated at the August 1978 service separation examination and determined to be normal, the Veteran reported treatment for three lumps removed from the left upper arm while simultaneously denying any arthritis or shoulder pain on the July 1978 service separation report of medical history, and the Veteran was asked to identify any change in medical condition since the August 1978 service separation examination on the December 1978 Statement of Medical Condition and only noted a hemorrhoid operation, the Board finds that a left shoulder injury, left shoulder disease, and left shoulder arthritis are conditions that would have ordinarily been recorded during service had they occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no left shoulder injury or disease, and no chronic symptoms of left shoulder arthritis during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of left shoulder injury, left shoulder disease, or chronic symptoms of left shoulder arthritis during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no left shoulder injury or disease, or "chronic" symptoms of left shoulder arthritis during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of left shoulder arthritis since service, including to a compensable degree within one year of service separation.  The earliest evidence of left shoulder disability is in 1993, approximately fifteen years after service.  At that time, the Veteran reported a history of chronic neck pain with occasional left shoulder pain for approximately one and a half years following a post-service motor vehicular accident.  See August 1993 VA neurosurgery progress note.  The gap of approximately thirteen years between service and the onset of left shoulder symptoms is one factor that tends to weigh against a finding of continuous symptoms of left shoulder arthritis after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of left shoulder arthritis since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of arthritis manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's competent lay account of left shoulder pain during and since service; however, because the account is inconsistent with, and outweighed by, the lay and medical evidence contemporaneous to service showing no left shoulder injury, disease, or symptoms, and the post-service lay and medical evidence showing an onset of left shoulder problems approximately thirteen years after service, it is not deemed credible, so is of no probative value.  

The weight of the evidence is against a finding that the left shoulder disability, which was manifested many years after service, is otherwise related to service, to include the surgical removal of the left arm cysts, or the service-connected postoperative residuals of left arm cysts on a causation or aggravation basis.  After reviewing the record and interview and examination of the Veteran, the September 2013 VA examiner opined that the left shoulder disability was less likely as not caused by, a result of, or aggravated by the surgical removal of the left arm cyst or the service-connected residuals related thereto.  The VA examiner explained that the left shoulder impingement and degenerative joint disease was a separate condition and was localized to the shoulder joint.  The VA examiner then noted that the cysts were removed from the left upper arm and were unrelated to the left shoulder joint.

The September 2013 VA examiner had adequate facts and data on which to base the medical opinion and provided a sound rationale for the medical opinion; therefore, the September 2013 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.

Although the Veteran has asserted that the current left shoulder disability is causally related to service, to include surgical removal of left arm cysts, or was caused or permanently worsened beyond the normal progression by the service-connected postoperative residuals of left arm cysts, he is a lay person and, under the specific facts of this case, does not have the requisite medical expertise to be able to diagnose the left shoulder arthritis or render a competent medical opinion regarding its cause where the facts show no in-service left shoulder injury or disease, and no left shoulder arthritis symptoms were manifested until many years after service.  Arthritis is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person, and includes various possible etiologies, only one of which involves trauma to a joint, and is diagnosable only by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, the Veteran is not competent to diagnose left shoulder arthritis or to opine as to its etiology, where in this case there is an absence of in-service left shoulder joint injury, disease, or symptoms, and the left shoulder arthritis symptoms began many years after service.  

Thus, while the Veteran is competent to relate symptoms of left shoulder pain that he experienced at any time, in the absence of in-service shoulder injury, disease, or symptoms as in this case, he is not competent to opine on whether there is a link between the left shoulder arthritis, which was manifested many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge and training.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 
428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

For these reasons, the Veteran's purported opinion that the current left shoulder arthritis is the result of service or the service-connected postoperative residuals of removal of left arm cysts is of no probative value.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for shoulder arthritis; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left shoulder arthritis, to include as secondary to service-connected postoperative residuals of left arm cysts, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


